 

Exhibit 10.2

Plains Marketing, L.P.

10 Desta Drive, Suite 200E | Midland, Texas 79705 | Phone: (432) 683-9622 | Fax:
(432) 683-0849

Crude Oil Purchase Contract

CONTRACT NO. 5977-1005

 

April 27, 2017

This “Contract” by and between Resolute Natural Resources Southwest
LLC(“Resolute”), with an address of 1700 Lincoln Street, Suite 2800, Denver, CO
80203 and Plains Marketing, L.P., (“PMLP”), covering the sale and delivery by
Resolute and the purchase and receipt by PMLP, and potential buy/sell between
the parties, of the hereinafter specified crude oil is entered into in
accordance with the following terms and conditions:

1.   TERM:

The “Term” shall be a period of five (5) years from the first day of the month
following the date of first delivery of crude oil from Caprock Permian LLC’s
(“Caprock”) Caprock Mustang Gathering, Caprock Appaloosa Gathering, Caprock
Palomino Gathering (all in Reeves County) through the Midland Station, Midland
County on Plains Pipeline, L.P.’s (“PPLP”) Pinion pipeline (estimated to be on
or about May 1, 2017) through May 1, 2022 and shall continue month-to-month
thereafter.  During the month-to-month renewals, either party may terminate this
Contract upon not less than thirty (30) days advance written notice to the other
party, provided such termination shall be effective only on the last day of a
calendar month.

2.   QUALITY AND CRUDE TYPE:

Crude oil delivered by Resolute shall be West Texas Intermediate crude oil and
shall meet all quality specifications including without limitation, gravity and
reid vapor pressure, contained in Plains Pipeline, L.P.’s Joint Proportional
Pipeline Tariff, and the applicable rules and regulations, in a form
substantially similar to Exhibit “A” attached hereto, and any successor Tariff
(collectively, the “Tariff”).  Commodities meeting the foregoing specifications
shall be referenced herein as “Crude Oil”.  Notwithstanding the foregoing, in
the event the Tariff implements crude oil stream segregations by grade or other
specification (“Segregation”), Section 6 of the Contract shall immediately
apply.

PMLP reserves the right to dispose of any contaminated crude oil or crude oil
which fails to meet the requirements of the Tariff (collectively “Off-Spec
Crude”) tendered by Resolute under this Contract.  Disposal thereof, if
necessary, shall be made in accordance with all applicable laws, rules,
regulations, and ordinances.  Any revenues collected or costs or other
liabilities associated with the disposal of any contaminated crude oil shall be
for the account of Resolute.  Resolute shall refund monies paid by PMLP to
Resolute for Off-Spec Crude within 30 days of invoice.

3.   QUANTITY:

An amount equal to all volumes of crude oil owned or controlled by Resolute
which are produced and saved from the oil and gas leases located on the lands
indicated on Exhibit “B” attached hereto and made a part hereof subject to a
maximum of up to 55,000 barrels per day.  PMLP’s receipt and purchase of any
volumes in excess of 55,000 barrels per day shall be mutually agreed to between
PMLP and Resolute.  Resolute shall nominate volume from leases covering the
lands indicated on Exhibit “B” by the 10th working day of the month prior to the
actual month of delivery.

 

--------------------------------------------------------------------------------

 

4.   DELIVERY:

Shall be made as crude oil enters the LACT Unit(s) owned and operated by Caprock
which connect to the Z285 Station of PPLP’s Pinion pipeline.

5.   PRICE:

For the Crude Oil sold and delivered hereunder, PMLP agrees to pay a price per
barrel which shall be calculated as follows:

a.  Determine arithmetic average of the daily settlement price for the “Light
Sweet Crude Oil” prompt month contract reported by the New York Mercantile
Exchange (NYMEX) from the first day of the delivery month through the last day
of the delivery month, including weekends and U.S. holidays with the previous
day’s settlement price applying to weekends and U.S holidays.

b.  To the number determined in the foregoing subparagraph a. add the arithmetic
average of the daily settlement price for the crude contract reported by the
NYMEX from the day the delivery month becomes the prompt trading month through
the last day of trading for the delivery month, market open quotes only, less
the average of the daily settlement price for the second month NYMEX crude
contract trading over the same period, times a percentage calculated from the
number of days starting with the first day of the delivery month and ending with
the day preceding the first trade day after the NY MEX crude contract expiration
date during the delivery month, divided by the number of days in the delivery
month.

c.  To the number determined in subparagraphs a. and b. above, add the
arithmetic average of the daily settlement price for the crude contract reported
by the NYMEX from the day the delivery month becomes the prompt trading month
through the last day of trading for the delivery month, market open quotes only,
less the average of the daily settlement price for the third month NYMEX crude
contract trading over the same period, times a percentage calculated from the
number of days starting with the first trade day after the NYMEX crude contract
expiration date during the delivery month and ending with the last day of the
delivery month, divided by the number of days in the delivery month.

d.  To the number determined in the foregoing subparagraph c. add the weighted
average differential for WTI/Midland for the month of delivery in ARGUS
(Petroleum) “America’s Crude Oil Assessments” based on pricing assessed for the
days the U.S. crude oil market is open (weekends and U.S. holidays excluded)
during the period beginning with the 26th day of the month that is two (2)
months prior to the month of delivery through and including the 25th day of the
month that is immediately prior to the month of delivery, provided, however,
that if the first day of the period falls on a day on which the U.S. crude oil
market is closed, the period shall begin on the first trading day thereafter,
and if the last day of the period falls on a day on which the U.S. crude oil
market is closed, the period shall end on the last trading day prior
thereto.  The number determined pursuant to subparagraphs a., b., c. and d.
shall be the “Base Price” per barrel of crude oil.  (X1428)

e.  The number determined pursuant to subparagraphs a., b., c. & d. shall be
multiplied by .998.

f.  From the price determined in e. above, subtract $1.75 (the “Applicable
Deduct”) and  apply the applicable gravity adjustments in accordance with the
Tariff.  The number resulting from this paragraph f. shall be the “Price Per
Barrel of Crude Oil”.

 

--------------------------------------------------------------------------------

 

6.   PIPELINE SEGRE-
GATION:

a.  If at any time the Tariff implements Segregation (or further segregates, if
applicable) (a “Re-Opener event”), then PMLP may, based on market conditions,
request an adjustment (up or down) to the Applicable Deduct and/or a change to
the determinants of the Base Price (collectively, an “Adjustment”).  PMLP shall
provide Resolute a notice (each such notice a “Re-Opener Notice”) setting forth
the proposed Adjustment.  Resolute shall have ten (10) calendar days following
the Re-Opener Notice to either accept the Adjustment, or negotiate a mutually
agreeable revised Adjustment.  Any mutually agreeable Adjustment shall be
approved in writing by both Parties.

I.   Adjustment Accepted.  In the event Resolute accepts PMLP’s proposed
Adjustment, or the Parties agree in writing to a revised Adjustment, such
Adjustment will be effective as of the first day of the calendar month following
the implementation of Segregation.  The Adjustment will remain effective for the
remainder of the Term unless a subsequent Re-Opener Event results in additional
Adjustments.

II.  Buy/Sell with Multiple Delivery Options.  In the event that the Parties
fail to reach an agreement regarding the Adjustment within ten (10) calendar
days of the Re-Opener Notice (“Deadline”), on the first day of the calendar
month following the Deadline this Contract shall convert to a buy/sell whereby
Resolute shall purchase a similar quality and quantity of segregated stream
crude oil from PMLP at either Plains Pipeline, L.P.’s facilities at Midland,
Texas, Houston, Texas or Corpus Christi, Texas (each, a “Delivery Point”) as was
sold and delivered to PMLP in accordance with Section 4, subject to PMLP’s
operational and/or contractual limitations for each Delivery Point.  For purpose
of this provision, “similar quality” shall mean commodities meeting all PPLP
pipeline specification for the segregated stream that Resolute delivered under
Section 4.  PMLP shall not be required to redeliver the same molecules of Crude
Oil delivered to PMLP under Section 4 and may make deliveries from common
stock.  The Parties agree that exchanges of product or commodities actually
delivered hereunder shall be deemed a cash equivalent and shall be deemed to
have value for all purposes.

(a)  Sale from Resolute to PMLP.  The purchase price for each barrel sold and
delivered from Resolute to PMLP shall be determined according to the Delivery
Point(s) nominated by Resolute:

i.  Houston, Texas or Corpus Christi, Texas – PMLP’s purchase price for volume
sold and delivered by Resolute for delivery to Houston, Texas or Corpus Christi,
Texas shall be a per barrel price equal to the Price Per Barrel of Crude Oil,
minus the then current transportation rate(s) and any applicable fees and
charges for pipelines (collectively, the ”Transportation Charge”), as set forth
in the applicable Tariff then in effect for pipelines which PPLP either owns or
has an interest, to move volume from Midland, Texas to Houston, Texas or
Midland, Texas to Corpus Christi, Texas as nominated by Resolute.

 

--------------------------------------------------------------------------------

 

 

 

 

ii.  Midland, Texas – PMLP’s purchase price for volume sold and delivered by
Resolute for delivery to Midland, Texas shall be a per barrel price equal to the
Price Per Barrel of Crude Oil.

(b)  Sale from PMLP to Resolute at Corpus Christi, Texas and Midland,
Texas.  The purchase price for each barrel sold and delivered by PMLP to
Resolute shall be a per barrel price equal to the Base Price.

(c)  Nominations by Resolute; Delivery by PMLP to Resolute.  Resolute shall
nominate in writing to PMLP the Delivery Point(s) and respective volume to be
delivered and sold to Resolute at each applicable Delivery Point for the
applicable delivery month no later than forty-five (45) days prior to the start
of the delivery month; provided, however, the aggregate volume to be delivered
and sold to Resolute shall be the same volume as PMLP purchased and received
under Section 4.  Title to, custody, control and risk of loss of the volume
delivered by PMLP to Resolute shall pass from PMLP to Resolute at the Delivery
Point.

7.   COMMON STREAM BUY/SELL OPTION:

When Segregation has not been implemented, and upon not less than sixty (60)
days prior written notice to PMLP, and subject to PMLP’s operation and/or
contractual limitations, Resolute may elect to convert this Contract to a
buy/sell Contract whereby Resolute shall purchase volume from PMLP at PPLP’s
Basin Pipeline in Midland, Texas equivalent to the volume which Resolute has
delivered and sold to PMLP pursuant to Section 4 herein (“Common Stream Buy/Sell
Option”).  If Resolute elects to exercise the Common Stream Buy/Sell Option, the
purchase price for each barrel sold from PMLP to Resolute shall be the Base
Price.  If the Common Stream Buy/Sell Option has been exercised, upon not less
than sixty (60) days prior written notice to PMLP and subject to PMLP’s
operational and/or contractual limitations, Resolute may convert this Contract
back to a purchase contract and the purchase price for each barrel purchased by
PMLP shall be the Price Per Barrel of Crude Oil.  For avoidance of doubt,
Resolute may exercise the Common Stream Buy/Sell Option and convert back to a
purchase contract multiple times during the Term provided Segregation has not
been implemented.  Notwithstanding the foregoing, and without regard to whether
the Common Stream Buy/Sell Option has been exercised, if Segregation is
implemented, Section 6 shall immediately apply and the Common Stream Buy/Sell
Option shall terminate or if exercised, shall conclude.

8.   PAYMENT:

Payment shall be made by wire transfer on or about the twentieth (20th) day of
the month following the month of delivery.  In the event the payment due date
falls on a Saturday or a bank holiday other than a Monday, payment shall be due
on the last preceding business day.  Should the payment due date fall on a
Sunday or a Monday bank holiday, payment shall be due on the following business
day.

 

--------------------------------------------------------------------------------

 

FERC INDEX ADJUSTMENTS:  The Applicable Deduct and Transportation Charge shall
be escalated annually on July 1st of each year during the Term (commencing July
1st, 2017) in accordance with the indexing methodology set forth in the Federal
Energy Regulatory Commission (“FERC”) regulations contained in 18 C.F.R §342.3,
as such regulations may be amended from time to time (the “FERC Indexing
Methodology”).  The Applicable Deduct and Transportation Charge shall not be
reduced by any negative charge determined pursuant to the FERC Indexing
Methodology.

PMLP’s General Provisions dated April 01, 2013 attached hereto as Exhibit C are
incorporated herein by reference and made a part hereof.  To the extent of any
conflict between the provisions herein and the General Provisions, the
provisions herein shall govern.

If Division Orders have been issued to RESOLUTE by PMLP and executed by RESOLUTE
covering the wells on Exhibit “B”, the Division Orders are incorporated herein
and made a part hereof.  The provisions of this Agreement, including but not
limited to those relating to term, rights of termination, price and otherwise,
shall be applicable and govern, notwithstanding any provision in the Division
Orders to the contrary.

This fax/email evidences our understanding of the entire agreement and shall
constitute the formal contract.

Please acknowledge by return fax/email your acceptance of and agreement to the
terms stated herein.  If no response from the counterparty is received within
five (5) business days, the contract is considered binding.  These terms and
conditions will be deemed accepted if Resolute begins performance of its
obligations hereunder.

The parties agree that faxed/emailed documents shall be deemed to be admissible
as primary evidence in a court of law as original or as counterparts of the
original documents, either of which is to be retained and available for
inspection.

All invoices and notice given pursuant to this agreement shall be in writing,
telex or faxed/emailed and shall be deemed delivered when received by the other
party at the address specified below:

Notices and all other correspondence to PMLP shall be mailed or faxed/emailed as
follows:

 

 

Plains Marketing, L.P.

 

10 Desta Drive, Suite 200E

 

Midland Texas 79705

 

Phone: (432) 683-9622

 

Fax/email: (432) 683-0849

 

Invoices shall be mailed or faxed/emailed to PMLP as follows:

 

 

Plains Marketing, L.P.

 

333 Clay Street Suite 1600

 

Houston, Texas 77002

 

Phone: (713) 464-4100

 

Fax/email: (713) 646-4114

 

 

--------------------------------------------------------------------------------

 

Notices and all other correspondence to RESOLUTE shall be mailed or
faxed/emailed as follows:

 

 

Resolute Natural Resources Southwest, LLC

 

1700 Lincoln St., Suite 2800

 

Denver, CO 80203

 

Phone: (303) 573-4886

 

Fax/email: pflynn@resoluteenergy.com

 

BUYER

 

SELLER

 

 

 

Plains Marketing, L.P.

 

Resolute Natural Resources Southwest, LLC

By Plains GP LLC

 

 

Its General Partner

 

 

 

 

 

Agreed to and accepted this 27th day of April, 2017

 

Agreed to and accepted this 27th day of April, 2017

 

 

 

 

 

 

By:

/s/ Willie C. Chang

 

By:

/s/ Richard F. Betz

Name:

Willie C. Chang

 

Name:  

Richard F. Betz

Title:

Executive Vice President & Chief

 

Title:

CEO

 

Operating Officer (U.S.)

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A Tariff




 

--------------------------------------------------------------------------------

 

Exhibit B – Leases

Resolute and PMLP agree that Exhibit B shall be amended from time to time to
include leases connected to Z285 station subsequent to the execution of this
Contract.




 

--------------------------------------------------------------------------------

 

Exhibit C - PMLP’s General Provisions dated April 01, 2013

 